Name: 90/17/EEC: Commission Decision of 22 December 1989 adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  social affairs;  foodstuff;  trade policy
 Date Published: 1990-01-12

 Avis juridique important|31990D001790/17/EEC: Commission Decision of 22 December 1989 adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 010 , 12/01/1990 P. 0053 - 0055*****COMMISSION DECISION of 22 December 1989 adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (90/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 2736/89 (3), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), and in particular Article 2 (4) thereof, Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1990 budget year, the Commission must adopt a plan; whereas this plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stock for distribution in each Member State and the financial resources made available to implement the plan in each Member State; whereas this plan should also indicate the level of appropriations to be reserved to cover costs of intra-Community transport of intervention products as referred to in Article 7 of Regulation (EEC) No 3744/87; Whereas for the 1990 scheme all Member States have provided the information required in accordance with the provisions of Article 1 (3) of Regulation (EEC) No 3744/87; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rates of exchange to be employed in converting the ecu into national currencies and to do so at rates which reflect economic reality; Whereas statistical data upon which the numbers of the most deprived persons in each Member State may be estimated is now available; Whereas the Commission has already taken several Decision allocating resources to be charged to the 1990 budget to a number of Member States; Whereas the appropriations available to implement the plan in 1990 are now known; whereas it is necessary in order to help optimize the utilization of budget appropriations to take account of the degree to which the various Member States used the resources allocated to them in 1988 and 1989, but to do so in a manner which does not prejudge any possible further allocations relating to 1990, Whereas in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this plan; Whereas the measures provided for in this Decision are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The plan referred to in Article 2 (1) of Regulation (EEC) 3744/87 for 1990 is adopted as set out in the following Articles: Article 2 Subject to a limit of ECU 12 077 000, the following quantities of produce may be withdrawn from intervention for distribution in Germany: - 3 875 tonnes of butter. Article 3 Subject to a limit of ECU 22 447 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 9 000 tonnes of durum wheat, - 1 000 tonnes of butter, - 6 200 tonnes of beef, - 1 000 tonnes of olive oil. Article 4 Subject to a limit of ECU 31 671 000, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 17 250 tonnes of soft wheat, - 4 600 tonnes of durum wheat, - 2 875 tonnes of butter, - 3 450 tonnes of beef, - 4 025 tonnes of olive oil. Article 5 Subject to a limit of ECU 11 526 500, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 2 795 tonnes of beef. Article 6 Subject to a limit of ECU 3 833 000, the following quantities of produce may be withdrawn from intervention for distribution in Ireland: - 50 tonnes of butter, - 1 450 tonnes of beef. Article 7 Subject to a limit of ECU 110 000, the following quantities of produce may be withdrawn from intervention for distribution in Luxembourg: - 18 tonnes of soft wheat, - 20 tonnes of butter, - 17 tonnes of beef. Article 8 Subject to a limit of ECU 2 699 000, the following quantities of produce may be withdrawn from intervention for distribution in the Netherlands: - 269 tonnes of butter, - 538 tonnes of beef. Article 9 Subject to a limit of ECU 8 797 000, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 750 tonnes of soft wheat, - 550 tonnes of durum wheat, - 375 tonnes of butter, - 1 725 tonnes of beef, - 725 tonnes of olive oil. Article 10 Subject to a limit of ECU 22 902 000, the following quantities of produce may be withdrawn from intervention for distribution in the United Kingdom: - 4 075 tonnes of butter, - 2 975 tonnes of beef Article 11 1. Subject to a limit of ECU 2 219 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 1 000 tonnes of soft wheat, - 750 tonnes of beef. 2. The quantities and the resources already allocated for 1990 to Belgium by Commission Decision 89/521/EEC (1) are included in this Article. Article 12 1. Subject to a limit of ECU 25 520 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 4 500 tonnes of soft wheat, - 8 000 tonnes of durum wheat, - 2 700 tonnes of butter, - 3 800 tonnes of beef. 2. The quantities and the resources already allocated for 1990 to France by Commission Decision 89/562/EEC (2) are included in this Article. Article 13 1. Subject to a limit of ECU 1 180 000, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 40 tonnes of butter, - 318 tonnes of beef. 2. The quantities and the resources already allocated for 1990 to Denmark by Commission Decision 89/561/EEC (3) are included in this Article. Article 14 ECU 3 000 000 are reserved to cover the costs of intra-Community transport referred to in Article 2 (1) of Regulation 3744/87. Article 15 1. The withdrawals referred to in Articles 2 to 13 may be made from 1 October 1989 until 31 August 1990. 2. All amounts in ecu shall be converted into national currencies at the rates applicable on 3 January 1990 and published in the Official Journal of the European Communities, Series C. Article 16 This Decision is addressed to the Member States. It shall apply from its date of notification. Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 263, 9. 9. 1989, p. 19. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 153, 13. 6. 1987, p. 1. (1) OJ No L 270, 19. 9. 1989, p. 15. (2) OJ No L 305, 21. 10. 1989, p. 34. (3) OJ No L 305, 21. 10. 1989, p. 33.